DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending where no claims have been amended.  Claims 14-23 are withdrawn from consideration and claims 1-13 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections and double patenting rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/29911 A1 to Skaland (cited by applicant in IDS).
Regarding claim 1, Skaland discloses an inoculant for the manufacture of cast iron with spheroidal graphite, said inoculant comprises a particulate ferrosilicon alloy consisting of the following composition (Skaland, abstract, page 3 line 18- page 4 line 26) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Skaland wt%
Overlaps?
Si
40-80
40-80
Yes
Ca
0.02-8
Ca + Sr + Ba: 0.5-10
Yes
Sr
0-5

Yes
Ba
0-12

Yes
REM
0-10
Ce + La: 0-10
Yes
Mg
0-5
0-5
Yes
Al
0.05-5
0-5
Yes
Mn
0-10
Mn + Ti + Zr: 0-10
Yes
Ti
0-10

Yes
Zr
0-10

Yes
Fe
Balance
Balance
Yes


Wherein said inoculant additionally contains 0.5-10% by weight of oxygen in the form of one or more metal oxides which may be CeO2 (a rare earth metal oxide), FeO, Fe2O3 or Fe3O4 and 0.1-10% by weight of sulphur in the form of metal sulphides which may be FeS and FeS2 (Skaland, abstract, page 3 line 18- page 4 line 26), overlapping the instantly claimed range of wherein said inoculant additionally contains, by weight, based on the total weight of inoculant: 0.1 to 15 % by weight of particulate rare earth metal oxide(s), and at least one of from 0.1 to 15 % of particulate Bi2O3, and/or from 0.1 to 15 % of particulate Bi2S3, and/or from 0.1 to 15 % of particulate Sb2O3, and/or from 0.1 to 15 % of particulate Sb2S3, and/or from 0.1 to 5 % of one of more of particulate Fe3O4, Fe2O3, FeO, or a mixture thereof, and/or from 0.1 to 5 % of one of more of particulate FeS, FeS2, Fe3S4, or a mixture thereof.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Skaland including the instantly claimed because Skaland discloses the same utility throughout the disclosed ranges.
Regarding claims 2-6, 11 and 12, the inoculant of Skaland overlaps the instantly claimed ranges.
Regarding claim 13, the inoculant of Skaland is in the form of a physical mixture of the particulate ferrosilicon alloy and the particulate oxides and sulfides (Skaland, page 4, lines 1-6).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/29911 A1 to Skaland (cited by applicant in IDS) as applied to claims 1-6 and 11-13 above and further in view of “Effect of bismuth on nodule count in spheroidal graphite iron castings with thin section” by Horie et al.
Regarding claims 7 and 8, Skaland discloses that the inoculant additionally contains 0.5-10% by weight of oxygen in the form of one or more metal oxides and 0.1-10% by weight of sulphur in the form of metal sulphides (Skaland, abstract, page 3 line 18- page 4 line 26) as set forth in the above 35 USC 103 rejection.  Skaland does not explicitly disclose that the metal oxides may include Bi2O3 nor does Skaland explicitly disclose that the metal sulphides may be Bi2S3.
Horie discloses that the addition of bismuth oxide and/or bismuth sulfide enhances nodule count in spheroidal graphite iron castings (Skaland, Synopsis, page 173).
Regarding claims 7 and 8 it would have been obvious to one of ordinary skill in the art at the time the invention was made to include bismuth oxide as part of the 0.5-10% by weight of oxygen of metal oxides of Skaland and include bismuth sulphide as part of the 0.1-10% by weight of sulphur in the form of metal sulphides of Skaland as suggested by Horie.  The motivation for doing so being to enhance nodule count in spheroidal graphite iron castings (Skaland, Synopsis, page 173).
Regarding the overlapping composition ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Skaland in view of Horie including the instantly claimed because Skaland in view of Horie discloses the same utility throughout the disclosed ranges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos: 
16/957285
16/957286
16/957287

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited copending applications each recite inoculant for the manufacture of cast iron with spheroidal graphite with compositions overlapping that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the above cited copending applications including the instantly claimed because the above cited copending applications disclose the same utility throughout the disclosed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Applicant argues Skaland does not disclose that the inoculant contains in addition to the ferrosilicon alloy 0.1 to 15 % by weight of particulate rare earth metal oxide(s), and at least one of from 0.1 to 15 % of particulate Bi2O3, and/or from 0.1 to 15 % of particulate Bi2S3, and/or from 0.1 to 15 % of particulate Sb2O3, and/or from 0.1 to 15 % of particulate Sb2S3, and/or from 0.1 to 5 % of one of more of particulate Fe3O4, Fe2O3, FeO, or a mixture thereof, and/or from 0.1 to 5 % of one of more of particulate FeS, FeS2, Fe3S4, or a mixture thereof.  This is not found persuasive because Skaland discloses said inoculant additionally contains 0.5-10% by weight of oxygen in the form of one or more metal oxides which may be CeO2 (a rare earth metal oxide), FeO, Fe2O3 or Fe3O4 and 0.1-10% by weight of sulphur in the form of metal sulphides which may be FeS and FeS2 (Skaland, abstract, page 3 line 18- page 4 line 26), overlapping the instantly claimed range of wherein said inoculant additionally contains, by weight, based on the total weight of inoculant: 0.1 to 15 % by weight of particulate rare earth metal oxide(s), and at least one of from 0.1 to 15 % of particulate Bi2O3, and/or from 0.1 to 15 % of particulate Bi2S3, and/or from 0.1 to 15 % of particulate Sb2O3, and/or from 0.1 to 15 % of particulate Sb2S3, and/or from 0.1 to 5 % of one of more of particulate Fe3O4, Fe2O3, FeO, or a mixture thereof, and/or from 0.1 to 5 % of one of more of particulate FeS, FeS2, Fe3S4, or a mixture thereof.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Skaland including the instantly claimed because Skaland discloses the same utility throughout the disclosed ranges.
Applicant argues that the instant specification demonstrates unexpected results in terms of increased nodule number density over inoculant X which applicant alleges is an inoculant according to Skaland.  This is not found persuasive for a number of reasons.
First, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02(e) [R-2].  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  In the instant case, the comparative inoculant X of the instant specification does not correspond to any of the examples disclosed in Skaland.  While inoculant X had a nodule density of less than 150 N/mm2, the example inoculants of Skaland are able to achieve nodule densities as high as 641 N/mm2 (Skaland, page 8, Test No. E).  Thus, applicant has failed to compare the instant invention with the closest prior art of record.
Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, the data relied upon by applicant to show unexpected results does not show that the alleged unexpected results occur over the entirety of the claimed range as the data only compares examples well within the instantly claimed range with examples well outside of the instantly claimed range, with insufficient data provided near the endpoints of the instantly claimed range.
Applicant argues that Horie does not teach antimony oxide or antimony sulfide, and there is no indication of rare earth oxides in Horie.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Skaland is relied upon to teach rare earth oxides, specifically cerium oxide, and the instant claims do not require the presence of antimony oxide or antimony sulfide but rather require at least one of from 0.1 to 15 % of particulate Bi2O3, and/or from 0.1 to 15 % of particulate Bi2S3, and/or from 0.1 to 15 % of particulate Sb2O3, and/or from 0.1 to 15 % of particulate Sb2S3, and/or from 0.1 to 5 % of one of more of particulate Fe3O4, Fe2O3, FeO, or a mixture thereof, and/or from 0.1 to 5 % of one of more of particulate FeS, FeS2, Fe3S4, or a mixture thereof and Skaland teaches 0.1-10% by weight of sulphur in the form of metal sulphides which may be FeS and FeS2-, which overlaps the instantly claimed limitation.
Applicant argues Skaland compares a commercial inoculant comprising Bi with the inoculant according to Skaland which does not contain Bi and the inoculant according to Skaland has better results, which applicant argues constitutes a teaching away from the addition of Bi to the inoculant of Skaland.  This is not found persuasive because Skaland does not teach away from the addition of Bi to the inoculant of Skaland, but rather teaches that the addition of Bi to a conventional inoculant (which is understood to improve nodule density) does not enhance the alloy to be superior to the inoculant of Skaland, which is fundamentally different from the conventional alloy for reasons other than the Bi content.  There is no teaching or suggestion in Skaland that the addition of Bi to the alloy of Skaland would result in inferior nodule density.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738